DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          NYRO FREDERICK,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D14-3223

                           [January 28, 2015]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; David F. Crow, Judge;
L.T. Case No. 50-2007-CF-017335-AXXX-MB.

   Nyro Frederick, Century, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. Defendant’s claim that his consecutive minimum mandatory
sentences are illegal because they arose from the same criminal episode is
rejected for the reasons stated in Williams v. State, 125 So. 3d 879 (Fla.
4th DCA 2013) (en banc).

CIKLIN, LEVINE and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.